United States Court of Appeals
      for the Federal Circuit
                ______________________

                ROBERT C. DEVLIN,
                    Petitioner,

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
             ______________________

                      2014-3018
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF0843130210-I-1.
                ______________________

             Decided: September 12, 2014
               ______________________

     JASON M. WILCOX, Kirkland & Ellis LLP, of Washing-
ton, DC, argued for petitioner.

    DOMENIQUE KIRCHNER, Senior Trial Counsel, Com-
mercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, argued for
respondent. With her on the brief were STUART F.
DELERY, Assistant Attorney General, ROBERT E.
KIRSCHMAN JR., Director, and STEVEN J. GILLINGHAM,
Assistant Director.
                 ______________________

  Before NEWMAN, MOORE, and REYNA, Circuit Judges.
2                                           DEVLIN   v. OPM



MOORE, Circuit Judge.
    Robert Devlin appeals from the decision of the Merit
Systems Protection Board (Board) denying his application
for Basic Employee Death Benefits (BEDB) pursuant to 5
U.S.C. § 8442(b)(1)(A) submitted on behalf of his mother’s
estate. Because the Board properly interpreted 5 U.S.C.
§ 8442(b)(1)(A) and the Office of Personnel Management’s
(OPM) implementing regulations, we affirm.
                      BACKGROUND
    Darlene Devlin had been married for over forty years
when her husband died. At the time of his death, Mrs.
Devlin’s husband had been a civilian federal employee for
nearly six years, entitling Mrs. Devlin to BEDB should
she submit an application. See 5 U.S.C. §§ 8442(b)(1)(A),
8466(b). However, Mrs. Devlin died before she could sign
or file an application for BEDB. Following Mrs. Devlin’s
death, her son, Mr. Devlin, completed, signed, and filed
an application for BEDB on her behalf.
    OPM denied Mr. Devlin’s application, concluding that
Mrs. Devlin was not entitled to BEDB because she failed
to submit an application for those benefits before her
death. Mr. Devlin sought reconsideration, asserting that
his appointment as a co-administrator of his mother’s
estate permitted him to sign and file the application for
BEDB on her behalf. OPM affirmed, and Mr. Devlin
appealed to the Board. The administrative judge and,
subsequently, the Board, affirmed. The Board concluded
that, under 5 U.S.C. § 8442(b)(1)(A) and the implementing
OPM regulations, while the spouse of a federal employee
may be entitled to BEDB upon the employee’s death, that
spouse’s estate may not apply for those benefits on her
behalf. Devlin v. Office of Pers. Mgmt., 120 M.S.P.R. 78,
80-81 (2013). The Board concluded that Mr. Devlin could
not apply for BEDB on Mrs. Devlin’s behalf. Id. Mr.
Devlin appeals. We have jurisdiction pursuant to 28
U.S.C. § 1295(a)(9).
DEVLIN   v. OPM                                             3



                        DISCUSSION
     We must affirm the Board’s holding unless it is “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.”
5 U.S.C. § 7703(c).
    We agree with both parties that 5 U.S.C.
§ 8442(b)(1)(A) does not clearly answer the question of
whether a surviving spouse’s estate may apply for BEDB
on her behalf. The relevant portion of that statute pro-
vides: “[i]f an employee dies after completing at least 18
months of civilian service creditable under section 8411
and is survived by a widow or widower, the widow or
widower is entitled to [BEDB].” 5 U.S.C. § 8442(b)(1)(A)
(emphases added). There is no indication in the statute
whether Congress intended to limit entitlement to BEDB
to only the surviving “widow or widower” or to also in-
clude the surviving spouse’s estate.
    Given the statute’s silence, we look to the interpreta-
tion provided by OPM, the agency Congress charged with
prescribing regulations to carry out the provisions of 5
U.S.C. § 8442, to interpret the statute. See 5 U.S.C.
§ 8461(g). The OPM regulations implementing 5 U.S.C.
§ 8442 provide that a “current spouse” who meets certain
requirements “is entitled to the basic employee death
benefit . . . .” 5 C.F.R. § 843.309. As to the application for
those benefits, 5 C.F.R. § 843.302 provides:
    A current or former spouse of a deceased retiree,
    employee, or separated employee may file an ap-
    plication for benefits under this subpart, personal-
    ly or through a representative, at any time within
    30 years after the death of the retiree, employee,
    or separated employee.
4                                               DEVLIN   v. OPM



(emphasis added). A “current spouse” is defined as “a
living person who is married to the employee . . . at the
time of the employee’s . . . death.” 5 C.F.R. § 843.102.
Inserting this definition of current spouse into 5 C.F.R.
§ 843.302: “[a living person who is married to the employ-
ee . . . at the time of the employee’s . . . death] may file an
application for benefits . . . .” The plain language of the
regulation requires the current spouse to be living at the
time of his or her application for BEDB. 1 We reject Mr.
Devlin’s contention that this definition only requires the
current spouse to be living at the time of the employee’s
death. 2 As written, the “living person” requirement is
separate and distinct from the “married to the employee”
requirement. While it is true that the regulation allows
the current spouse to file for benefits “through a repre-
sentative,” 5 C.F.R. § 843.302, it nonetheless requires the
representative to be of the current spouse—i.e., of a living
person. The executor or administrator of an estate is not
the representative of a living person and thus cannot
apply for BEDB on behalf of a surviving spouse under
5 C.F.R. § 843.302.


    1   A “former spouse” is defined as “a living person
who was married . . . to an employee . . . an whose mar-
riage to the employee . . . was terminated before the death
of the employee.” 5 C.F.R. § 843.102. Thus, a former
spouse must also be living at the time of his or her appli-
cation for BEDB.
    2   Mr. Devlin’s interpretation would be proper if the
regulation defined current spouse as “a person who is
married to the employee and is living at the time of the
employee’s death.” But it does not. His interpretation is
not consistent with the plain language of the regulation
and would render the “living person” requirement super-
fluous: you could not be married to the employee at the
time of his death unless you were alive at the time of the
employee’s death.
DEVLIN   v. OPM                                            5



     We disagree with Mr. Devlin that OPM’s interpreta-
tion is inconsistent with our decision in Cushman v.
Shinseki, 576 F.3d 1290 (Fed. Cir. 2009). There, we held
that “[a] veteran is entitled to disability benefits upon a
showing that he meets the eligibility requirements set
forth in the governing statute and regulations.” Id. at
1298 (emphasis added). We concluded that “such entitle-
ment to benefits is a property interest protected by the
Due Process Clause of the Fifth Amendment to the United
States Constitution.” Id. In this case, however, Mrs.
Devlin did not show that she was eligible for BEDB—she
failed to file an application that would have established
her eligibility. And filing the application for BEDB was a
necessary prerequisite for entitlement to those benefits.
See 5 U.S.C. § 8466 (benefits “shall not be paid . . . unless
an application therefor is received by the Office”); 5 C.F.R.
§ 8442(b)(2)(a) (“No benefit is payable under [5 U.S.C.
§ 8442], until after the claimant has applied for the bene-
fit in the form prescribed by OPM.”). Because she did not
file the necessary application, Mrs. Devlin was not enti-
tled to BEDB and thus had no protected property interest
in those benefits. As such, Mrs. Devlin’s estate could have
no protected property interest in the BEDB.
    We conclude that OPM’s interpretation of 5 U.S.C.
§ 8442(b)(1)(A), as reflected in its implementing regula-
tions, is reasonable and not contrary to the plain meaning
of the statute.
                       CONCLUSION
    We hold that the Board properly interpreted 5 U.S.C.
§ 8442(b)(1)(A) and OPM’s implementing regulations and
thus affirm.
                       AFFIRMED